--------------------------------------------------------------------------------



EXHIBIT 10.1





Application # 2000067140/EIDL 4316357010


 
U.S. Small Business Administration
 
Secured Economic Injury Disaster Loan
 
LOAN AUTHORIZATION AND AGREEMENT
 


 
Date: March 26, 2020
 
 
On the above date, this Administration (SBA) authorized (under Section 7(b) of
the Small Business Act, as amended) a Loan (Loan Number EIDL 43163 5 70 10 ) to
STRATA SKIN SCIENCES. INC. (Borrower) of 5 WALNUT GROVE DR SUITE 140, HORSHAM ,
PA 19044 in the amount of Five Hundred Thousand and 00/100 Dollars
($500,000.00) upon the following conditions:
 


PAYMENT
 


•
Installment payments, including principal and interest, of  Two  Thousand  Four 
Hundred  Thirty-Seven  And 00/100 ($2,437.00) Dollars Monthly, will begin
Twelve(l2) months from the date of the promissory Note.  The balance of
principal and interest will be payable Thirty (30) years from the date of the
promissory Note.

 


INTEREST
 


•
Interest will accrue at the rate  of 3.750%  per annum  and will accrue only on
funds actually advanced from the date(s) of each advance.



PAYMENT TERMS
 


•
Each payment will be applied first to interest accrued to the date of receipt of
each payment, and the balance, if any, will be applied to principal.





•
Each payment will be made when due even if at that time the full amount of the
Loan has not yet been advanced or the authorized amount of the Loan has been
reduced.

 


 
COLLATERAL
 
Borrower and/or Guarantor will provide the following collateral:


•
Borrower hereby grants to Lender, the secured party hereunder, a continuing
security interest in and to any and all Collateral as described herein to secure
payment  and  performance  of all  debts,  liabilities  and  obligations of
Borrower to Lender hereunder without limitation, including  but  not  limited 
to all  interest, other  fees and  expenses (all hereinafter called
Obligations). The Collateral includes the following property that Borrower now
owns or shall acquire or create immediately upon the acquisition or creation
thereof: all tangible and intangible personal property, including, but not
limited to: (a) inventory, (b) equipment, (c) instruments, including 
promissory  notes (d) chattel paper, including tangible chattel paper and
electronic chattel paper, (e) documents, (f) letter of credit  rights,  (g)
accounts, including health-care insurance receivables and  credit  card 
receivables,  (h) deposit  accounts,  (i) commercial tort claims, (j) general
intangibles, including payment intangibles and software and (k) as-extracted
collateral as such terms may from time to time be defined in the Uniform
Commercial Code. The security interest Borrower grants includes all accessions, 
attachments,  accessories,  parts,  supplies  and  replacements  for  the
Collateral, all products. proceeds and collections thereof and all records and
data relating thereto.

 


 
REQUIREMENTS RELATIVE TO COLLATERAL
 
•
Borrower will submit to SBA evidence of SBA's recorded lien position and of
payment of appropriate fees prior to the disbursement of Loan funds in excess of
$25,000.00. Such evidence will be in a form satisfactory to SBA Counsel and will
be at Borrower's expense.

 


•
Borrower will not sell or transfer any collateral (except normal inventory
turnover in the ordinary course of business) described in the "Collateral"
paragraph hereof without the prior written consent of SBA.





 

SBA  Form 1391 (5·00)
Page 1
Ref 5030




--------------------------------------------------------------------------------



 
Application # 2000067140/EIDL 4316357010


•
Borrower will neither seek nor accept future advances under any superior liens
on the collateral securing this Loan without the prior written consent of SBA.

 


 
USE OF LOAN PROCEEDS
 
Borrower will use the proceeds of this Loan solely to alleviate economic injury
caused by disaster occurring in the month of January, 2020.
 


Borrower will apply all Loan proceeds in the following approximate amounts to
the specific uses below:
Economic Injury:
Working Capital …………………………………………………………………………………….$ 500,000.00


 


 
REQUIREMENTS FOR USE OF LOAN PROCEEDS AND RECEIPTS
 
•
Borrower will obtain and itemize receipts (paid receipts, paid invoices or
cancelled checks) and contracts for all Loan funds spent and retain these
receipts for 3 years from the date of the final disbursement. Prior to each
subsequent disbursement (if any) and whenever requested by SBA, Borrower will
submit to SBA such itemization together with copies of the receipts.

 


•
Borrower will not use any proceeds of this Loan to pay wages or any other
compensation for repair work performed by Borrower or members of Borrower's
immediate family, or to pay overhead or profit for repairs performed by, or
materials acquired from, a business in which Borrower owns a 50% or greater
interest.

 


•
Borrower will not use, directly or indirectly, any portion of the proceeds of
this Loan to relocate without the prior written permission of SBA. The law
prohibits the use of any portion of the proceeds of this Loan for voluntary
relocation from the business area in which the disaster occurred. To request
SBA's prior written permission to relocate, Borrower will present to SBA the
reasons therefore and a description or address of the relocation site.
Determinations of (1) whether a relocation is voluntary or otherwise, and (2)
whether any site other than the disaster-affected location is within the
business area in which the disaster occurred, will be made solely by SBA.

 


•
Borrower will, to the extent feasible, purchase only American-made equipment and
products with the proceeds of this Loan.





•
Borrower will make any request for a loan increase for additional
disaster-related damages as soon as possible after the need for a loan increase
is discovered. The SBA will not consider a request for a loan increase received
more than two (2) years from the date of loan approval unless, in the sole
discretion of the SBA, there are extraordinary and unforeseeable circumstances
beyond the control of the borrower.



 
DEADLINE FOR RETURN OF LOAN CLOSING DOCUMENTS
 
•
Borrower will sign and return the loan closing documents to SBA within 2 months
of the date of this Loan Authorization and Agreement. By notifying the Borrower
in writing, SBA may cancel this Loan if the Borrower fails to meet this
requirement. The Borrower may submit and the SBA may, in its sole discretion,
accept documents after 2 months of the date of this Loan Authorization and
Agreement.

 


COMPENSATION FROM OTHER SOURCES
 
•
Eligibility for this disaster Loan is limited to disaster losses that are not
compensated by other sources. Other sources include but are not limited to: (1)
proceeds of policies of insurance or other indemnifications, (2) grants or other
reimbursement (including loans) from government agencies or private
organizations, (3) claims for civil liability against other individuals,
organizations or governmental entities, and (4) salvage (including any sale or
re-use) of items of damaged property.











SBA  Form 1391 (5·00)
Page 2
Ref 5030

--------------------------------------------------------------------------------



 
Application # 2000067140/EIDL 4316357010
•
Borrower will promptly notify SBA of the existence and status or any claim or
application for such other compensation, and of the receipt of any such
compensation, and Borrower will promptly submit the proceeds of same (not
exceeding the outstanding balance of this Loan) to SBA.





•
Borrower hereby assigns to SBA the proceeds of any such compensation from other
sources and authorizes the payor of same to deliver said proceeds to SBA at such
time and place as SBA shall designate.

 


•
SBA will in its sole discretion determine whether any such compensation from
other sources is a duplication of benefits. SBA will use the proceeds of any
such duplication to reduce the outstanding balance of this Loan, and Borrower
agrees that such proceeds will not be applied in lieu of scheduled payments.

 


 
DUTY TO MAINTAIN HAZARD INSURANCE


 
•
Within 12 months from the date of this Loan Authorization and Agreement the
Borrower will provide proof of an active and in effect hazard insurance policy
including fire, lightning, and extended coverage on all items used to secure
this loan to at least 80% of the insurable value. Borrower will not cancel such
coverage and will maintain such coverage throughout the entire term of this
Loan. BORROWER MAY NOT BE ELIGIBLE FOR EITHER ANY FUTURE DISASTER ASSISTANCE OR
SBA FINANCIAL ASSISTANCE IF THIS INSURANCE IS NOT MAINTAINED AS STIPULATED
HEREIN THROUGHOUT THE ENTIRE TERM OF THIS LOAN. Please submit proof of insurance
to: U.S. Small Business Administration, Office of Disaster Assistance, 14925
Kingsport Rd, Fort Worth , TX. 76155

 


 


BOOKS AND RECORDS


 
•
Borrower will maintain current and proper books of account in a manner
satisfactory to SBA for the most recent 5 years until 3 years after the date of
maturity, including extensions, or the date this Loan is paid in full, whichever
occurs first. Such books will include Borrower's financial and operating
statements, insurance policies, tax returns and related filings, records of
earnings distributed and dividends paid and records of compensation to officers,
directors, holders of 10% or more of Borrower's capital stock, members, partners
and proprietors.

 


•
Borrower authorizes SBA to make or cause to be made, at Borrower's expense and
in such a manner and at such times as SBA may require: (1) inspections and
audits of any books, records and paper in the custody or control of Borrower or
others relating to Borrower's financial or business conditions, including the
making of copies thereof and extracts therefrom, and (2) inspections and
appraisals of any of Borrower's assets.

 


•
Borrower will furnish to SBA, not later than 3 months following the expiration
of Borrower's fiscal year and in such form as SBA may require, Borrower's
financial statements.

 


•
Upon written request of SBA, Borrower will accompany such statements with an
'Accountant's Review Report' prepared by an independent public accountant at
Borrower's expense.

 


•
Borrower authorizes all Federal, State and municipal authorities to furnish
reports of examination, records and other information relating to the conditions
and affairs of Borrower and any desired information from such reports, returns,
files, and records of such authorities upon request of SBA.

 


 
LIMIT ON DISTRIBUTION OF ASSETS


 
•
Borrower will not, without the prior written consent of SBA, make any
distribution of Borrower's assets, or give any preferential treatment, make any
advance, directly or indirectly, by way of loan, gift, bonus, or otherwise, to
any owner or partner or any of its employees, or to any company directly or
indirectly controlling or affiliated with or controlled by Borrower, or any
other company.

 


EQUAL OPPORTUNITY REQUIREMENT
 


•
If Borrower has or intends to have employees, Borrower will post SBA Form 722,
Equal Opportunity Poster, in Borrower's place of business where it will be
clearly visible to employees, applicants for employment, and the general public.



 




 
SBA  Form 1391 (5·00)
Page 3
Ref 5030

--------------------------------------------------------------------------------



 
Application # 2000067140/EIDL 4316357010

 
RESQLUTION OF BOARD OF DIRECTORS
 


•
Prior to disbursement of any Loan funds, Borrower will submit a Board of
Directors' Resolution on SBA Form 160 for:

 
STRATA SKIN SCIENCES, INC.




 
DISCLOSURE OF LOBBYING ACTIVITIES
 


•
Prior to disbursement of any Loan funds, Borrower will complete the
Certification Regarding Lobbying and the Disclosure of Lobbying Activities (if
appropriate), and submit the required document(s) to SBA.

 


 
BORROWER'S CERTIFICATIONS
 


Borrower certifies that:
 


•
Borrower will not use lead-based paint on any interior surface of any
residential structure, and those exterior surfaces of residential structures
such as stairs, porches, windows, and doors, which are readily accessible to
children under 7 years of age. If lead-based paint is improperly used, the
Borrower will be required to remove the paint and repaint the affected area at
the Borrower's expense.

 


•
There has been no substantial adverse change in Borrower's financial condition
(and organization, in case of a business borrower) since the date of the
application for this Loan. (Adverse changes include, but are not limited to:
judgment liens, tax liens, mechanic's liens, bankruptcy, financial reverses,
arrest or conviction of felony, etc.)





•
No fees have been paid, directly or indirectly, to any representative (attorney,
accountant, etc.) for services provided or to be provided in connection with
applying for or closing this Loan, other than those reported on SBA Form 5
Business Disaster Loan Application'; or SBA Form 1 59, 'Compensation Agreement'.
All fees not approved by SBA are prohibited.

 


•
All representations in the Borrower's Loan application (including all
supplementary submissions) are true, correct and complete and are offered to
induce SBA to make this Loan.

 


•
No claim or application for any other compensation for disaster losses has been
submitted to or requested of any source, and no such other compensation has been
received, other than that which Borrower has fully disclosed to SBA.





•
Neither the Borrower nor, if the Borrower is a business, any principal who owns
at least 50% of the Borrower, is delinquent more than 60 days under the terms of
any: (a) administrative order; (b) court order; or (c) repayment agreement that
requires payment of child support.





•
Borrower certifies that no fees have been paid, directly or indirectly, to any
representative (attorney, accountant, etc.) for services provided or to be
provided in connection with applying for or closing this Loan, other than those
reported on the Loan Application. All fees not approved by SBA are prohibited.
If an Applicant chooses to employ an Agent, the compensation an Agent charges to
and that is paid by the Applicant must bear a necessary and reasonable
relationship to the services actually performed and must be comparable to those
charged by other Agents in the geographical area. Compensation cannot be
contingent on loan approval. In addition, compensation must not include any
expenses which are deemed by SBA to be unreasonable for services actually
performed or expenses actually incurred. Compensation must not include charges
prohibited in 13 CFR 103 or SOP 50-30, Appendix I. If the compensation exceeds
$500 for a disaster home loan or $2,500 for a disaster business loan, Borrower
must fill out the Compensation Agreement Form 159D which will be provided for
Borrower upon request or can be found on the SBA website.

 


•
The Borrower(s) are the owner(s) of and hold legal title to certain real estate
property fully described in Section 2 -Collateral.  Said premises are in my/our
possession, and my/our title thereto has never been disputed or questioned as to
any part thereof. Said premises are free of all mortgages, taxes, assessments,
liens, encumbrances, and claims,

 


 


 
SBA  Form 1391 (5·00)
Page 4
Ref 5030

--------------------------------------------------------------------------------



 
Application # 2000067140/EIDL 4316357010

 
or interest of any other party, except as listed in Section 2 of this document.
There are no actions pending affecting said real property.


 


CIVIL AND CRIMINAL PENALTIES
 


•
Whoever wrongfully misapplies the proceeds of an SBA disaster loan shall be
civilly liable to the Administrator in an amount equal to one-and-one half times
the original principal amount of the loan under 15 U.S.C. 636(b). In addition,
any false statement or misrepresentation to SBA may result in criminal, civil or
administrative sanctions including, but not limited to: 1) fines, imprisonment
or both, under 15 U.S.C. 645, 18 U.S.C. 1001, 18 U.S.C. 1014, 18 U.S.C. 1040, 18
U.S.C. 3571, and any other applicable laws; 2) treble damages and civil
penalties under the False Claims Act, 31 U.S.C. 3729;3) double damages and civil
penalties under the Program Fraud Civil Remedies Act, 31 U.S.C. 3802; and 4)
suspension and/or debarment from all Federal procurement and non-procurement
transactions. Statutory fines may increase if amended by the Federal Civil
Penalties Inflation Adjustment Act Improvements Act of 2015.



 
RESULT OF VIOLATION OF THIS LOAN AUTHORIZATION AND AGREEMENT




•
If Borrower violates any of the terms or conditions or this Loan Authorization
and Agreement, the Loan will be in default and SBA may declare all or any part
of the indebtedness immediately due and payable. SBA's failure to exercise its
rights under this paragraph will not constitute a waiver.

 


•
A default (or any violation of any of the terms and conditions) of any SBA
Loan(s) to Borrower and/or its affiliates will be considered a default of all
such Loan(s).





DISBURSEMENT OF THE LOAN
 


•
Disbursements will be made by and at the discretion of SBA Counsel, in
accordance with this Loan Authorization and Agreement and the general
requirements of SBA.

 


•
Disbursements may be made in increments as needed.

 


•
Other conditions may be imposed by SBA pursuant to general requirements of SBA.





•
Disbursement may be withheld if, in SBA's sole discretion, there has been an
adverse change in Borrower's financial condition or in any other material fact
represented in the Loan application, or if Borrower fails to meet any of the
terms or conditions of this Loan Authorization and Agreement.

 


   •
NO DISBURSEMENT WILL BE MADE LATER THAN 6 MONTHS FROM THE DATE OF THIS LOAN
AUTHORIZATION AND AGREEMENT UNLESS SBA, IN ITS SOLE DISCRETION, EXTENDS THIS
DISBURSEMENT PERIOD.

 


 
PARTIES AFFECTED
 


•
This Loan Authorization and Agreement will be binding upon Borrower and
Borrower's successors and assigns and will inure to the benefit of SBA and its
successors and assigns.







 
SBA  Form 1391 (5·00)
Page 5
Ref 5030

--------------------------------------------------------------------------------



 
Application # 2000067140/EIDL 4316357010


 


 


DATE
 


•
This Loan Authorization and Agreement is approved and issued on March 26, 2020.






 
Administrator
 
Jovita Carranza
 
 
 
/s/ James E. Rivera
 
James E. Rivera
 
Associate Administrator
 
U.S. Small Business Administration
   





 
The undersigned agree(s) to be bound by the terms and conditions herein during
the term of this Loan, and further agree(s) that no provision stated herein will
be waived without prior written consent of SBA.


 


Corporate Execution:
 


STRATA SKIN SCIENCES , INC.





 
BY:
/s/ Dolev Rafaeli
 
Date:
5/15/20
   
DOLEV RAFAELI, PRESIDENT
       




 
BY:
/s/ Jay Sturm
 
Date:
5/15/20
   
JAY STURM, SECRETARY
       



 


 


 
Note:  Corporate Borrowers must execute Loan Authorization and Agreement in
corporate name, by a duly authorized officer, and a seal should be affixed and
duly attested, if applicable.  Partnership Borrowers must execute in firm name,
together with signature of a general partner.  Limited Liability entities must
execute in the entity name by the signature of the authorized managing person.












SBA  Form 1391 (5·00)
Page 6
Ref 5030

 

--------------------------------------------------------------------------------




